103 F.3d 140
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rand Jay PELLEGRINO, Plaintiff-Appellant,v.STATE FARM FIRE & CASUALTY INSURANCE COMPANY, an Illinoiscorporation, Defendant-Appellee.
No. 95-16388, 96-15719.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 7, 1996.Decided Dec. 06, 1996.

Before:  WALLACE, SCHROEDER, and ALARCN, Circuit Judges.

ORDER

1
Pellegrino appeals from the district court's summary judgment in favor of State Farm Fire & Casualty Insurance Co.  (State Farm) in this declaration of insurance coverage action under Hawaii law.  The district court also awarded attorneys' fees to State Farm pursuant to Hawaii Revised Statutes § 607-14.  The district court had jurisdiction under 28 U.S.C. § 1332.  We have jurisdiction over this timely appeal pursuant to 28 U.S.C. § 1291.  For the reasons stated in the district court's order dated March 29, 1995, we affirm.


2
We also grant State Farm's request for its reasonable attorneys' fees attributable to this appeal under Hawaii Revised Statutes § 607-14, Amfac v. Waikiki Beachcomber Investment, 839 P.2d 10, 34-35 (Haw.1992), and S. Utsunomiya Enterprises v. Moomuku Country Club, 879 P.2d 501, 503 (Haw.1994).